


Exhibit 10.57

 

Paul Buttery

[Address Intentionally Omitted]

 

15th December 2009

 

Dear Paul

 

It has been an exciting and challenging year during which you have taken a great
lead in transforming our field forced and rolling out outstanding products and
services to our customer base.

 

I am pleased to confirm that with effect from 4th January 2010 your role will be
Chief Customer and Networks Officer, reporting to me. Your terms and conditions
of employment remain unchanged. Should your role change in the future, all terms
and conditions would be reviewed.

 

I would like to welcome you to your role on the GEC and look forward to your
contribution as we focus on the next 2 to 3 years, in particular as to how we as
the leaders of Virgin Media can make a significant impact to our people.

 

To confirm your acceptance of these changes, please sign and return one copy of
this letter, in the enclosed pre-addressed envelope to Judith Backers, People
Team, Building 270, Virgin Media Limited, Media House, Bartley Wood Business
Park, Hook, Hampshire, RG27 9UP.

 

Paul, as you know, I am very pleased with the progress we are making in Access
and Networks and look forward to working with you as part of the leadership team
again.

 

Yours sincerely,

 

/s/ Neil Berkett

 

 

 

Neil Berkett

 

CEO

 

Virgin Media Limited

 

 

1

--------------------------------------------------------------------------------


 

IN WITNESS whereof this document has been executed and delivered on the date
first before written.

 

SIGNED and DELIVERED as a DEED by VIRGIN MEDIA LIMITED acting by

 

}
}

 

 

 

}

 

 

 

}

/s/ Elisa Nardi

 

 

}

 

 

 

}

Director / Authorised Attorney

in the presence of :-

 

 

 

 

 

 

 

 

 

 

 

Signed

/s/ Fiona Hillman

 

 

 

 

 

 

 

 

Name

Fiona Hillman

 

 

 

 

 

 

 

 

Address

[Intentionally Omitted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation

Personal Assistant

 

 

 

 

I accept the changes to my terms and conditions.

 

Signed as a DEED by PAUL BUTTERY in the presence of:

 

 

 

 

 

 

/s/ Paul Buttery

Paul Buttery

 

 

The Executive

 

 

 

Witness signature: /s/ Ricky Hobden

 

 

Name: Ricky Hobden

 

 

Address: [Intentionally Omitted]

 

 

 

 

 

Occupation: Director, Regional Manager-South

 

 

 

2

--------------------------------------------------------------------------------
